Case: 2:17-cv-00630-ALM-EPD Doc #: 30 Filed: 12/28/18 Page: 1 of 2 PAGEID #: 118




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ADMINISTRATOR OF THE ESTATE OF
KAREEM ALI NADIR JONES, Deceased,                       Case No. 2:17-cv-630
MARICA PHIPPS,

                                Plaintiff,              Judge Algenon L. Marbley

vs.                                                     Magistrate Judge Elizabeth Preston Deavers

CITY OF COLUMBUS,
OFFICER SAMUEL JAMES and
OFFICER MARC JOHNSON,                                   NOTICE OF STIPLUATED DISMISSAL

            Defendants.
_____________________________________________________________________________


        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties hereby stipulate to the dismissal

without prejudice of all of Plaintiff’s Claims for Relief against all Defendants. Plaintiff reserves

the right to refile this case within one year after the date of this stipulated dismissal, pursuant to

the Ohio Rev. Code § 2305.19(A).

                                                        Respectfully submitted,

  CITY OF COLUMBUS, DEPARTMENT OF                      /s/ Sarah Gelsomino
  LAW                                                  Sarah Gelsomino (0084340) - Lead
  ZACH KLEIN, CITY ATTORNEY                            Jacqueline C. Greene (0092733)
                                                       Terry H. Gilbert (0021948)
  /s/ Janet R. Hill Arbogast                           FRIEDMAN AND GILBERT
  Janet R. Hill Arbogast (0061955) - Lead              55 Public Square, Suite 1055
  Andrew D.M. Miller (0074515)                         Cleveland, Ohio 44113
  Assistant City Attorneys                             t: (216) 241-1430
  77 North Front Street, 4th Floor                     f: (216) 621-0427
  Columbus, Ohio 43215                                 sgelsomino@f-glaw.com
  (614) 645-7385 / (614) 645-6949 (fax)                tgilbert@f-glaw.com
  jrhillarbogast@columbus.gov                          jgreene@f-glaw.com
  admmiller columbus.gov




                                                   1
Case: 2:17-cv-00630-ALM-EPD Doc #: 30 Filed: 12/28/18 Page: 2 of 2 PAGEID #: 119




  Counsel for Defendant City of Columbus and           Andrew Stroth
  for Defendants James and Johnson                     Carlton Odim
                                                       ACTION INJURY LAW GROUP, LLC
                                                       191 North Wacker Drive, Suite 2300
                                                       Chicago, IL 60606
                                                       312 771-2422
                                                       astroth@actioninjurylawgroup.com
                                                       carlton@actioninjurylawgroup.com

                                                       Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 28, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                /s/ Sarah Gelsomino
                                                SARAH GELSOMINO (0084340)
                                                One of the Attorneys for Plaintiff




                                                   2
